ORDEN VI
El 20 de enero de 1995, mediante la Orden Administra-tiva Núm. XV, se dispuso la asignación de jueces bajo la Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. see. 401 et seq.), a tenor con lo dispuesto en el Art. 5.004(I)(b)(3) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A see. 22p(I)(b)(3)).
La Ley de la Judicatura de Puerto Rico de 1994, según enmendada por la Ley Núm. 248 de 25 de diciembre de 1995 y con vigencia el 1ro de mayo de 1996, otorga compe-tencia concurrente al Juez Superior y al Juez Municipal para entender “[e]n todo asunto dispuesto en [la Ley Núm. *96675 de 28 de mayo de 1980, conocida como Ley de Protección a Menores]”. Art. 5.004(I)(b)(3), supra.
Todos los asuntos relacionados a la Ley de Protección a Menores que con anterioridad a la vigencia de la Ley de la Judicatura de Puerto Rico de 1994 los atendía un Juez Superior, se le continuarán asignando a un juez de esa categoría. No obstante, los Jueces Municipales y los Jueces de Distrito, donde los hubiese, atenderán los asuntos rela-cionados con procedimientos para la protección del menor en casos de emergencia, según lo venían haciendo antes de entrar en vigor la Ley de la Judicatura de Puerto Rico de 1994, según enmendada.
Con el propósito de darle fiel cumplimiento a la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, y conforme a lo dispuesto en la See. 7 del Art. V de la Cons-titución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, se sustituye la Orden Administrativa Núm. XV de 20 de enero de 1995 y, en su lugar, emitimos la Orden siguiente:
1. Toda solicitud de orden protectora bajo la Ley Núm. 75 de 28 de mayo de 1980, según enmendada, mejor cono-cida como Ley de Protección a Menores, 8 L.P.R.A. see. 401 et seq., deberá ser presentada ante, y atendida por, el Juez Municipal o el Juez de Distrito, si lo hubiese.
2. Todo caso o asunto relacionado con esta ley, que con anterioridad a la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, era atendido por un Juez Superior, será asignado a, y atendido por, un juez de esa cate-goría y deberá ser presentado ante la Sección Superior del Tribunal de Primera Instancia, antes Tribunal Superior, donde con anterioridad a la vigencia de la nueva ley se hubiese presentado.
3. De presentarse un caso o asunto relacionado con la Ley de Protección a Menores en al Secretaría de una sala que, aunque tuviese competencia sobre la materia y territorial, no cumple con los criterios establecidos en el ante*967rior inciso (2), éste será aceptado y referido a la Secretaría correspondiente. La Secretaría a la cual le fue referido el caso notificará a la parte el recibo de éste y le informará el número asignado. El caso se continuará tramitando en la sala a la cual fue referido.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999, y durante un periodo de por lo menos un (1) año, será objeto de evaluación periódica con el fin de ajus-tarla a la reorganización paulatina del Sistema Judicial.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales